Citation Nr: 1024891	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1969. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and a 30 percent rating for posttraumatic stress disorder (PTSD). 


FINDING OF FACT

The Veteran's PTSD is manifested by daily nightmares, intrusive 
thoughts, hypervigilance, startle reaction, irritability, 
distraction, and some short term memory loss related to traumatic 
combat events.  The Veteran displays depressed mood, difficulty 
establishing relationships with other than his family, and loss 
of interest in familiar activities.  There is no evidence of 
hallucinations, delusions, panic attacks, suicidal ideations, or 
communication or thought process deficits.  There is no evidence 
of any on-going psychiatric care.  


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 30 
percent for PTSD have not been met at any time during the period 
covered by this appeal.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 3.321, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims further held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army officer including service as a 
platoon leader and liaison officer in the Republic of Vietnam 
from August 1968 to May 1969.  The Veteran was awarded the Bronze 
Star Medal, the Army Commendation Medal with combat "V," and 
the Combat Infantryman's Badge.  The Veteran contends that the 
symptoms of PTSD are more severe than are contemplated by the 
current rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran 
timely appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999);
Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) 
provides for a 
30 percent rating when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

A 50 percent rating is warranted to occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) 
(DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores from 51 to 
60 are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Service personnel records showed that the Veteran was awarded 
several decorations for combat action in the Republic of Vietnam.  
Therefore, the events related to that combat are presumed to have 
occurred even in the absence of confirmation in official records.  
38 U.S.C.A. § 1154 (b) (West 2002).  

Service treatment records are silent for any psychiatric 
symptoms, diagnoses, or treatment.  VA outpatient treatment 
records showed no on-going care for mental health symptoms. 

In January 2008, a VA psychologist noted a review of the claims 
file and the Veteran's denial of any previous hospitalization for 
psychiatric care.  The psychologist noted the Veteran's report of 
having lead men in many combat engagements when members of his 
unit were killed.  He reported one event when his medic was 
killed despite the Veteran's effort to keep him from exposure to 
enemy fire.  The Veteran reported experiencing daily nightmares, 
insomnia, and intrusive thoughts of his combat experiences.   He 
reported symptoms of irritability, hypervigilance, distraction, 
startle reaction, loss of train of thought, and loss of interest 
in hobbies such as fishing, hiking, and watching sports events.  
The Veteran reported a past problem with alcohol abuse due to 
feelings of anxiety and guilt with multiple job changes but had 
ceased drinking in 1976.  He subsequently had a successful 
business career, retiring in 2007.  However, he reported that he 
often had difficulty getting along with coworkers and managers.  
The Veteran worked briefly as a substitute school teacher but did 
not continue because he did not enjoy the work and now has no 
plans to return to the workforce.  The Veteran reported that he 
has been married for 38 years with several children and 
grandchildren who are supportive but does not have many close 
friends.  

On examination, the psychologist noted that the Veteran was 
oriented with normal speech and grooming.  The Veteran displayed 
a mildly depressed affect and sad mood with moderate impairment 
of short term memory.  The Veteran denied any homicidal or 
suicidal ideations, and there were no delusions, hallucinations, 
or indications of a thought disorder.  The Veteran denied any 
ritualistic behaviors but admitted chronic sadness and anxiety in 
social situations.  The psychologist diagnosed PTSD and noted 
that the results of a standardized test were also consistent with 
his diagnosis.  The psychologist noted that the Veteran's daily 
symptoms of nightmares, intrusive thoughts, and behaviors were 
related to combat events.  

The psychologist assigned a GAF of 50, indicating serious 
impairment of social and occupational function.  However, the 
psychologist noted that the symptoms were productive of only 
moderate social impairment manifested by long-standing 
difficulties making emotional connections with others.  The 
psychologist noted that the Veteran maintained strong family 
relationships and had many acquaintances that could be developed 
into a viable social support system.  The psychologist noted that 
the Veteran had the capacity to develop skills to control his 
symptoms, recover his peace of mind, and establish a more 
meaningful life.   The psychologist assessed the Veteran's 
vocational deficit as mild.  Even though the Veteran had 
difficulty getting along with coworkers, he was able to maintain 
steady employment for 30 years.  The Board notes that the Veteran 
reported retirement with no intention of reentering the 
workforce.  

The Board concludes that an initial or staged rating in excess of 
30 percent for PTSD is not warranted at any time during the 
period covered by this appeal.  There is no indication in the 
file that the Veteran has sought or is receiving on-going mental 
health care for his PTSD symptoms.  A 30 percent rating is 
warranted because the Veteran does experience combat related 
symptoms such as nightmares, insomnia, hypervigilance, startle 
reaction, some short term memory deficits, depressed mood, and 
some degree of social withdrawal with the exception of family 
relationships.   However, there are no indications of 
communications, thought process or personal hygiene deficits.  
Despite his symptoms of irritability and inability to get along 
with his coworkers, the Veteran did sustain successful full time 
employment until his voluntary retirement.   The Veteran does not 
experience panic attacks but does display a sad mood, a desire to 
avoid interactions with others, and a loss of interest in 
familiar activities.   

A higher rating is not warranted because there is no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory to 
the extent that there is retention of only highly learned 
material, forgetting to complete tasks; or impaired judgment or 
impaired abstract thinking.  The Veteran does not experience 
hallucinations, delusions, or suicidal ideations.  Although the 
psychologist noted some difficulties in establishing social and 
occupational relationships and assigned a GAF of 50, he noted in 
his examination narrative that the Veteran had a supportive 
family and some acquaintances and had the capacity to develop 
skills to control his symptoms, recover his peace of mind, and 
establish a more meaningful life.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular PTSD results in a unique disability that is 
not addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference with 
employment that would suggest that the Veteran is not adequately 
compensated by the regular schedular standards.   Thus, there is 
no basis for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


